Citation Nr: 0738331	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-32 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from July 1964 
to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision, in part, granted 
service connection for bilateral hearing loss and assigned a 
noncompensable (0%) disability rating.  The veteran has 
appealed the initial disability rating assigned.  


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by Level I hearing acuity in each ear.

CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met for any period of 
time covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.85, 4.86, Diagnostic Code 
6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

In the present case, the veteran submitted his claims for 
service connection in March 2003.  In an April 2003 letter 
the RO notified the veteran about the evidence or information 
VA needed to substantiate his claim and what information and 
evidence VA would try to obtain and what he was to provide to 
VA.  This letter, however, did not satisfy the first VCAA 
element with respect to the claim for service connection for 
hearing loss.  Moreover, the letter did not explicitly ask 
that the appellant provide any evidence in his possession 
that pertains to the claim, as per § 3.159(b)(1).  He was 
advised though of the types of evidence that could 
substantiate his claim and to ensure that VA receive any 
evidence that would support the claim for service.  
Logically, this would include any evidence in his possession.  
It is noted in this regard that the veteran submitted medical 
evidence to VA in support of his claim.  As service 
connection was granted for hearing loss, no harm resulted to 
the veteran from the insufficient notice. 

The RO granted service connection for hearing loss back to 
the initial date of claim for service connection.  The 
veteran's claim for service connection was therefore 
substantiated by the rating decision which granted service 
connection.  In August 2005, the RO sent the veteran a letter 
addressing his disagreement with the rating assigned to his 
hearing loss.  This letter informed him how to substantiate 
his request for a higher rating, informed him of the evidence 
VA would obtain and of the information and evidence he should 
provide.  The letter also informed him that he should provide 
any evidence in his possession.  This letter was followed by 
a readjudication of the claim in an August 2005 statement of 
the case.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (CAVC) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The RO did not provide this notice 
to the veteran until March 2006.  The RO did not transfer the 
case to the Board for appellate review until November 2006, 
which provided the veteran with an opportunity to provide any 
additional pertinent evidence to the RO.  None was provided.  

The Board finds that the presumption of prejudice on the VA's 
part, with regard to the insufficient and untimely VCAA 
notices provided to the veteran, has been rebutted in this 
case by the following: (1) based on the communications sent 
to the veteran over the course of this appeal, the veteran 
clearly has actual knowledge of the evidence he is required 
to submit in this case; and (2) in this case, based on the 
veteran's contentions and the communications provided to the 
veteran by the VA over the course of this appeal, he is found 
to be reasonably expected to understand from the notices 
provided what was needed.  In this case, the veteran argued 
in his substantive appeal that the VA examination clearly 
showed a decrease in hearing.  Accordingly, he had actual 
knowledge that the evidence had to show a worsening in his 
hearing for a higher rating to be awarded.  Moreover, the RO 
sent a number of informative notices to the veteran such as 
the rating decision, the VCAA notices and the statement of 
the case.  After reading these documents, a person would be 
reasonably expected to understand what evidence was needed to 
substantiate a higher rating.    

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records, his contentions, and VA examination reports.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, with respect to 
the veteran's claim for an increased disability rating for 
his service-connected bilateral hearing loss.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

The veteran's service-connected bilateral hearing loss is 
rated at a noncompensable (0%) disability rating.  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by pure tone audiometric tests.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven levels of impaired efficiency numerically 
designated from Level I to Level XI.  Level I represents 
essentially normal audio acuity with hearing loss increasing 
with each level to the profound deafness represented by Level 
XI.  38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 (2007).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

The veteran filed his claim for service connection for 
hearing loss in March 2003.  The veteran submitted the 
results of an April 2003 private audiological evaluation to 
VA.  Pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
10
50
60
LEFT

10
5
40
50

The average pure tone decibel loss at the above frequencies 
was 34 for the right ear and 26 for the left ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in each ear.  While it is not clear that the testing meets 
the requirements set forth in 38 C.F.R. § 4.85 (examination 
must be conducted by a state-licensed augiologist and must 
include a controlled speech discrimination test-Maryland 
CNC-and a puretone audiometry test and will be conducted 
without the use of hearing aids), the Board will resolve any 
doubt in the veteran's favor and consider the audiological 
results in connection with his case.  The above audiometric 
results translate into Level I for each ear.  38 C.F.R. 
§ 4.85 Table VI (2006).  These levels of hearing warrant a 
noncompensable (0%) disability rating.  38 C.F.R. § 4.85 
Table VII, Diagnostic Code 6100 (2006)

In October 2003, a VA audiological evaluation of the veteran 
was conducted.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
10
55
65
LEFT

10
15
50
55

The average pure tone decibel loss at the above frequencies 
was 36 for the right ear and 33 for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
correct in each ear.  These audiometric results translate 
into Level I for each ear.  38 C.F.R. § 4.85 Table VI (2006).  
These levels of hearing warrant a noncompensable (0%) 
disability rating.  38 C.F.R. § 4.85 Table VII, Diagnostic 
Code 6100 (2006)

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately.  38 C.F.R. 
§ 4.86.  The pure tone thresholds reveal that the veteran did 
not have an exceptional pattern of hearing impairment during 
testing.  38 C.F.R. § 4.86(b).  

In August 2005, the most recent VA audiological evaluation of 
the veteran was conducted.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
15
60
75
LEFT

20
20
55
70

The average pure tone decibel loss at the above frequencies 
was 42 for the right ear and 41 for the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
correct in the right ear and 96 percent correct in the left 
ear.  These audiometric results also translate into Level I 
for the each ear.  38 C.F.R. § 4.85 Table VI (2006).  Again, 
these results do not reveal an exceptional pattern of hearing 
impairment during testing.  38 C.F.R. § 4.86(b). 

The preponderance of the evidence is against the assignment 
of a compensable disability rating for the veteran's 
bilateral hearing loss.  The reliable audiological findings 
from the most recent examination reports reveal that the 
veteran has level I hearing in each ear which does not 
support the assignment of a compensable disability rating.  
38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100 (2006).  As 
previously stated, the assignment of disability evaluations 
for hearing impairment is a purely mechanical application of 
the rating criteria.  See Lendenmann, 3 Vet. App. at 345, 349 
(1992).  

Extraschedular ratings may be referred to the Under Secretary 
for Benefits for consideration in exceptional cases 
characterized by marked interference with employment or 
frequent periods of hospitalization.  38 C.F.R. § 3.321.  The 
criteria for referral do not rely exclusively on objective 
test results.  Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007).  

In Martinak, the CAVC noted that VA had revised its hearing 
examination worksheets to include the effect of the veteran's 
hearing loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2007).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the veteran's hearing disability 
was somehow defective, the veteran bears the burden of 
demonstrating any prejudice caused b a deficiency in the 
examination.

In this case, the VA examinations were conducted before the 
examination worksheets were revised to include the effects of 
hearing loss disability on occupational functioning and daily 
life.  The veteran, as a lay person, is nevertheless 
competent to submit evidence of how the hearing loss affects 
his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994)(finding that lay testimony is competent when it 
regards features or symptoms of injury or illness).  The 
examiner in October 2003 noted in the examination report that 
the veteran had difficulty understanding in the presence of 
competing noise and understanding women's voices.  Thus, the 
examination report did include information concerning how the 
veteran's hearing loss affects his daily functioning.  
However, the evidence does not show that the veteran's 
difficulties resulted in marked interference with employment.   

The veteran and his representative assert that the veteran's 
hearing loss interferes with his ability to understand 
conversations in high background noise environments.  The 
representative cites 38 C.F.R. §§ 4.2, 4.10 for the 
proposition that VA's audiometric tests, conducted in a 
sound-attenuated room, are inadequate because the test does 
not equate to testing or evaluation of the veteran's ability 
to function under the ordinary conditions of daily life and 
upon his ordinary activity.  In addressing this issue in 
another case, the Court declined to invalidate the VA's 
hearing acuity test procedure because the appellant did not 
present expert medical evidence  demonstrating that an 
audiometric test conducted in a sound-controlled room 
produces inaccurate, misleading, or clinically unacceptable 
test results.  The appellant also did not offer any expert 
medical evidence demonstrating that an alternative testing 
method existed and that this method was in use by the general 
medical community.  The appellant simply offered his own 
unsubstantiated lay opinion as to the impropriety of this 
testing method.  Martinak v. Nicholson,
21 Vet. App. 447, 454-55 (2007).  Here, the representative 
presented no expert medical evidence and offered only his own 
unsubstantiated opinion.  Therefore, the Board concludes that 
the VA examinations are valid and meet the regulatory 
requirements.  

As the preponderance of the evidence is against the veteran's 
claim for a compensable disability rating for his service-
connected hearing loss, the benefit-of-the-doubt rule is 
inapplicable. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990)


ORDER

A compensable disability rating for bilateral hearing loss  
is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


